Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 28, 2015.




                                 In The

                 Fourteenth Court of Appeals

                            NO. 14-15-00333-CV



IN RE JOSE GOMEZ AND EDUARDO GOMEZ, INDIVIDUALLY AND AS
FORMER REPRESENTATIVES OF MCCARTY TRUCK WASH & LUBE,
    INC., GOMEZ MCCARTY TRUCK WASH & LUBE, INC. F/K/A
   MCCARTY TRUCK WASH & LUBE, INC., AND BROTHERS TIRE
  SERVICES, INC. D/B/A MCCARTY TRUCK WASH, LUBE & TIRES,
                           Relators


                      ORIGINAL PROCEEDING
                        WRIT OF MANDAMUS
                           215th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2010-56104

                     MEMORANDUM OPINION

     On April 14, 2015, relators Jose Gomez and Eduardo Gomez, Individually
and as Former Representatives of McCarty Truck Wash & Lube, Inc., Gomez
McCarty Truck Wash & Lube Inc. f/k/a McCarty Truck Wash & Lube, Inc., and
Brothers Tire Services, Inc. d/b/a McCarty Truck Wash, Lube & Tires filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relator ask this court to
compel the Honorable Elaine Palmer, presiding judge of the 215th District Court of
Harris County, to set aside her December 24, 2014 order, granting real parties in
interest’s motion to strike relators’ affirmative defenses.

      On May 19, 2015, relators filed a motion to dismiss this original proceeding
because the parties have settled the underlying case. Relators’ requested relief is
now moot. The motion is granted.

      Accordingly, relators’ petition for writ of mandamus is ordered dismissed.
We also lift our stay entered on May 5, 2015.


                                                     PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                           2